ibto-m
                               ELECTRONIC RECORD




COA #      02-13-00423-CR                        OFFENSE:       29.03


           Keshief Boonemoland v. The State
STYLE:     ofTexas                               COUNTY:        Tarrant

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   297th District Court


DATE: 11/26/14                   Publish: NO     TCCASE#:       1173042D




                        IN THE COURT OF CRIMINAL APPEALS




STYLE:
         Keshief Boonemoland v. The State
         of Texas                                    CCA#:          lUO'/t
         WSUA//T *-S                  Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:

DATE:         0>/£f/4d/J'                            SIGNED:                           PC:

JUDGE:              //i ^ui^^~                       PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD